Citation Nr: 0027784	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of a rib fracture.

2.  Entitlement to service connection for a hearing loss.

3.  Entitlement to service connection for a chest injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This appeal arose from a January 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO).  This decision found that the 
veteran had not presented new and material evidence to reopen 
the claim for entitlement to service connection for the 
residuals of a rib fracture, which had been previously denied 
by the RO in August 1956.  This decision also denied 
entitlement to service connection for a hearing loss.  This 
decision was confirmed and continued by a rating action 
issued in October 1999.

The issue concerning entitlement to service connection for a 
chest injury will be subject to the attached remand.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a rib fracture in August 1956.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from the residuals of a rib 
fracture related to his period of service.

3.  The veteran has not been shown by competent medical 
evidence to suffer from a hearing loss which can be related 
to his period of service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection in August 1956 is not new and material, so 
that the claim is not reopened, and the August 1956 decision 
of the RO remains final.  38 U.S.C.A. §§ 1110, 5107(a), 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for the 
residuals of a rib fracture

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The evidence which was of record at the time that the RO 
considered this case in August 1956 included the service 
medical records.  These made no mention of any rib fracture 
having been suffered by the veteran.  The January 1943 
entrance examination and the October 1945 separation 
examination were within normal limits.  

The veteran was examined by VA in December 1948.  He stated 
that he had been thrown 15 to 20 feet on two occasions by 
buzz bombs while on duty in Belgium.  He was never treated 
after these incidents, but he expressed his belief that he 
had injured his rib at that time.  His chief complaints 
concerned fainting episodes, at which time he would 
experience a constricting-type chest pain, which was worse on 
deep breathing.  The objective examination noted an 
overriding deformity which was very painful on pressure in 
the middle clavicular line of the 4th rib.  The edges felt 
rather sharp and there was no callous formation.  The 
diagnosis was old fracture, symptomatic, with faulty union, 
4th rib left.

The veteran was hospitalized by VA between May and June 1956.  
He had a firm elevation over the left 4th rib at the 
costochondral junction which was somewhat subjectively tender 
on palpation.  A chest x-ray was negative.

Following the August 1956 denial, the report of a VA 
psychiatric examination of the veteran conducted in November 
1998 was added to the record.  This contained his reiteration 
of his statement that he had suffered a rib injury in 
service.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the August 1956 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record had shown the residuals of an old rib 
fracture.  However, there was no objective indication in the 
record at that time that this fracture had occurred during 
service.  While he claimed that he had been injured in 
Belgium, the service medical records were completely silent 
as to any such injury.  Significantly, a chest x-ray obtained 
at the time of his separation was within normal limits; 
moreover, he made no mention of any rib injury during this 
examination.  He had stated in his June 1999 substantive 
appeal that he had been "taped" after the injury; however, 
during the VA examination conducted in December 1948, he had 
denied receiving any treatment following the alleged injury.  
The additional evidence shows nothing new to establish that 
the veteran's rib complaints were the result of an inservice 
injury.  The veteran merely reiterated his contention that he 
had suffered an injury in service.  Therefore, the Board 
finds that this evidence is not "new" within the meaning of 
the applicable regulations or case law.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for the residuals of a rib fracture.  Since it has 
been determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


II.  Service connection for hearing loss

The veteran contends that service connection is warranted for 
hearing loss as he was exposed to loud noise in service which 
resulted in the development of this disorder.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App., 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

First, the Board finds that the evidence clearly supports the 
conclusion that the veteran engaged in combat with the enemy.  
The veteran was part of a combat engineering unit whose 
duties included laying and removing mines and demolition 
charges.  He served in four campaigns in Europe, noted on his 
DD-214 as Northern France, Normandy, Rhineland and Central 
Europe.  Therefore, the Board accepts the veteran's 
allegations that he was exposed to loud noises in service, 
thus supporting the conclusion that he suffered an "injury" 
during active duty.  

The remaining question confronting the Board is whether the 
veteran has a current hearing loss disability which has been 
related to the inservice exposure to loud noise.  The Board 
finds that no such objective evidence has been presented in 
this case.  There is no indication in the record that the 
veteran currently suffers from a hearing loss disability as 
defined by 38 C.F.R. § 3.385 (1999).  In fact, there is no 
objective evidence showing the current existence of any 
hearing loss.  While 38 U.S.C.A. § 1154(b) has clearly 
addressed the issue of the existence of an inservice injury, 
it does not substitute for evidence of a current disability, 
or for evidence of a causal nexus between a combat service 
injury and a current disability.  See Kessel v. West, 13 Vet. 
App. 9 (1999).  The Board notes the veteran's belief that he 
has a hearing loss attributable to his service; however, as a 
layperson, he is not competent to render an opinion as to 
medical causation or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for a 
hearing loss is not well grounded and must be denied on that 
basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the residuals of a rib 
fracture, the benefit sought on appeal is denied.

Service connection for a hearing loss is denied.


REMAND

A review of the record showed that the RO denied the 
veteran's claim for service connection for the residuals of a 
chest injury in October 1999.  That same month, he submitted 
a notice of disagreement with this denial.  The Court has 
been very clear that under these circumstances the Board must 
remand the case back to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should issue a statement of the 
case concerning the issue of entitlement 
to service connection for the residuals 
of a chest injury.  He should then be 
given the appropriate time to perfect his 
appeal with the submission of a 
substantive appeal.  If, and only if, he 
files his substantive appeal in a timely 
manner, then that issue should also be 
certified to the Board for appellate 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



